Citation Nr: 1532607	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  10-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1984 to December 1988.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing is associated with the claims file.

In March 2014, the Board issued a decision which, in relevant part, denied the Veteran's request to reopen her claim of entitlement to service connection for PTSD.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted a joint motion for partial remand (JMPR) of that claim.  The matter is again before the Board subsequent to that remand.

In its March 2014 decision, the Board also remanded, to the Appeals Management Center (AMC), the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Meanwhile, the RO issued an August 2014 rating decision granting entitlement to service connection for depression as secondary to a service-connected back disability.  The RO assigned a 50 percent disability rating and, having determined there was clear and unmistakable error in the prior final February 2004 rating decision denying a psychiatric claim, assigned an effective date of August 8, 2003, i.e. the date the RO received the original claim of entitlement to service connection for a mental disorder.  The Veteran has not appealed either the assigned disability rating or the effective date.

However, in a January 2015 Supplemental Statement of the Case, the AMC denied reopening of the claim.  The Veteran's representative filed a June 2015 Written Brief Presentation which appeared to address only the claim relating to an acquired psychiatric disorder "other than PTSD", but which also referenced the March 2015 remand from the Court.  The remand from the Court, as noted above, involved only the claim listed in the "Issue" section above (specifically, the PTSD claim).  In other words, there is some procedural confusion due to the August 2014 rating decision, the January 2015 SSOC, and the Veteran's June 2015 Written Brief Presentation.  The Board will clarify matters here.
  
Because the grant of entitlement to service connection for depression constituted a grant in full of the benefit the Veteran sought with respect to her request to reopen her claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, there remain no allegations of errors of fact or law for appellate consideration regarding that claim.  The Board does not have jurisdiction to review it and, to the extent it is before the Board at all, it is dismissed.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).

Because the PTSD claim is a separate claim, it remains in appellate status and the Board will address its merits.


FINDINGS OF FACT

1.  The February 2004 rating decision that denied a claim for service connection for PTSD was not appealed.
 
2.  In November 2009, the Veteran sought to reopen the claim for service connection for PTSD.




3.  The evidence submitted since the prior denial of service connection for PTSD is either cumulative or does not raise a reasonable probability of substantiating the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).
 
2.  New and material evidence to reopen the claim for service connection for PTSD has not been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran first claimed entitlement to service connection for PTSD in August 2003.  The RO denied the claim in a February 2004 rating decision.  The Veteran did not file a Notice of Disagreement or take any further steps to perfect an appeal of that rating decision.  Also, no new and material evidence was received within the year following the rating decision.  Therefore, the February 2004 rating decision became final.  38 U.S.C. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  [As an aside, the RO's determination that the 2004 decision was clearly and unmistakably erroneous pertained to the claim for a psychiatric condition other than PTSD and has no bearing on analysis of the PTSD claim.]

In November 2009, the Veteran requested that VA reopen the claim of entitlement to PTSD.  The RO denied reopening in a December 2009 rating decision.  However, the RO subsequently reopened the claim and adjudicated the claim on the merits in a July 2010 Statement of the Case (SOC).  Notwithstanding that the claim was reopened by the RO, the Board has an independent duty to assess whether a previously denied claim should be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) ("the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened").

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Evidence is "new and material" if it (1) has not been previously submitted to agency decision makers; (2) relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time of the last prior final denial of the claim sought to be opened; and (4) raises a reasonably possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  A "reasonable possibility of substantiating a claim" exists where the new evidence triggers the VA's duty to assist.  See Shade, 24 Vet. App. at 120.

The Veteran seeks service connection for PTSD.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

With respect to PTSD in particular, the regulations provide:  "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).

For VA compensation purposes, the diagnosis of a mental disorder must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, fourth edition (DSM-IV).  38 C.F.R. § 4.125(a).  The Board acknowledges that the determination of whether an in-service stressor meets the DSM-IV criteria for PTSD and caused a current acquired psychiatric disorder is a clinical determination for a mental health professional.  Cohen v. Brown, 10 Vet.App. 128, 138-39 (1997); 38 C.F.R. §§ 3.304(f) and 4.125(a).  However, the determination of whether an alleged stressor in fact occurred is a question of fact to be resolved in the first instance by the AOJ and, on appeal, by the Board.  

There are special development procedures pertaining to the processing of a claim, as here, for service connection for PTSD based on personal or sexual assault.  See Patton v. West, 12 Vet. App. 272, 277-80 (1999).  Because personal assaults are often extremely sensitive matters, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In these situations, an absence of service records documenting the events the veteran has alleged is not unusual.  Victims of this type of trauma may not necessarily report the full circumstances of an assault for many years after it occurred.  See AZ v. Shinseki, 731 F.3d 1303, 1312-1322 (Fed. Cir. 2013) (discussing, at length, the reasons an in-service sexual assault may not be reported by a victim and holding that the absence of a report may not be considered evidence that the assault did not occur).  However, where service records do not corroborate an assault, section 3.304(f) requires that "credible supporting evidence" other than the Veteran's own statements confirm that the stressor occurred.  National Org. of Veterans' Advocates v. Sec'y of Veterans Affairs, 330 F.3d 1345, 1352 (Fed. Cir. 2003); see also Acevedo v. Shinseki, 25 Vet. App. 286, 291 (2012) (citing 38 C.F.R. § 3.304(f)(5) and Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed.Cir.2011)).

Examples of such corroborating evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

As discussed in the Board's March 2014 decision, the claim for service connection for PTSD was denied in February 2004 because, the RO found, there was no credible evidence of record to corroborate the Veteran's statements that she was sexually assaulted while in the military.  The RO also found that the Veteran's service medical records did not contain any evidence of complaints of, treatment for, or diagnosis of PTSD while in service.  The evidence of record at the time of the February 2004 rating decision included service treatment records, personnel records, post-service treatment records, a PTSD questionnaire and consult report dated August 1999, and a VA examination report from January 2004.

The relevant evidence received since the February 2004 rating decision includes written statements submitted by the appellant and her representatives, VA and private treatment records, records from the Social Security Administration (SSA), and the transcript of the video conference hearing in November 2013.

In the JMPR, the parties agree that the Board had not provided adequate reasons or bases as to whether the new evidence submitted by the Veteran would have a reasonable possibility of substantiating her claim.  Specifically, the parties agreed that the Board failed to consider the new evidence in combination with VA's assistance and the other evidence of record, with consideration of the Court's holding in Shade.  The JMPR indicated that the Board had to consider whether the  additional details the Veteran had given provided sufficient information to seek corroboration of these alleged stressors through some other official channel.

Since the 2004 decision, the Veteran has alleged a second instance of in-service sexual assault and has stated she witnessed three instances of severe injuries or death to other service members.  During her video conference hearing, the Veteran indicated that the incidents of sexual trauma occurred within about six months of April 1985 when she was assigned to the USS McKee.  She also indicated that one (or two) of her assailants pushed her down a ladder on the USS McKee which lead to her back injury.  Written statements submitted in November 2013, indicate that she endured the following events: she saw a man immediately after he had been stabbed in May 1985, she saw a man get hit by a car coming back to base, and she saw a group of contractors get electrocuted when a scaffold hit an electric cable in October 1997.

While these statements are new, as they were not previously of record, they are not material.  Although presumptively credible, see Justus v. Principi, 3 Vet. App. 510, 513 (1992), they do not raise a reasonable possibility of substantiating the claim.  See Shade, 24 Vet. App. at 118.  While the Veteran's statements do relate to unestablished facts, the regulations require corroboration of the Veteran's allegations of stressors except in certain, limited, situations such as combat or hostile military or terrorist activity.  Acevedo, 25 Vet. App. at 291 ("her lay testimony must be corroborated by other evidence to establish the occurrence of the stressor").  Because, as will be discussed more fully below, her statements must be corroborated and they lack the detail necessary to trigger the duty to assist, they are not sufficient to provide a reasonable possibility of substantiating the claim.  Consequently, they are not material.

Her additional statements regarding the first reported sexual assault are merely cumulative of the evidence already of record.  While she has provided additional details regarding the assault, her statements do not provide any more information that would permit VA to locate corroborating evidence.  As noted, her personnel records were already obtained and fail to provide corroboration, she did not report the incident or seek medical treatment, and she has not identified any witnesses that may be able to corroborate either the assault or any contemporaneous unofficial reports (such as to a trusted friend) of the assault.  Her elaborations on the assault fail to provide additional details that would assist in locating corroborating evidence, so do not create a reasonable possibility of substantiating her claim.

The Veteran's report of a second assault is new, but, because she also did not report that assault and it occurred close in time to the previously reported assault, the service records that might provide corroboration of an assault have already been examined for evidence of an in-service assault.  Moreover, as with the first reported assault, she has not provided any corroborating evidence and has not provided sufficient information to permit VA to attempt to locate other corroborating evidence. For instance, she has not identified any potential witnesses or any alleged behavioral changes that had not already been evaluated in the February 2004 denial.  Again, the RO had previously considered whether the service records showed evidence of behavioral changes.

Importantly, her claim that she was later pushed down a ladder by her assailants resulting in a back injury is contradicted by the medical records.  In her service treatment records, she repeatedly denies a specific trauma to the back, other than strain from pulling a cable.  In other words, there is no corroboration of this alleged assault (pushing down the ladder) in her service treatment records, the treatment records contain contemporaneous statements that tend to disprove the allegation, and the Veteran has not provided any other information that might allow VA to assist her in developing additional corroborating evidence.  Because she has not identified any witnesses and her service records (personnel and treatment) do not corroborate her version of in-service events or provide evidence of behavior changes, the duty to assist has not been triggered and there is no reasonable possibility of substantiating her claim based on this alleged in-service assault.

With respect to the newly reported shipboard attack on a fellow soldier, the Veteran could not remember the identity of the injured crewman, therefore, there is insufficient information to attempt to locate him or to verify her report that he was transferred to Balboa Hospital.  While she did provide a range of dates (from May to July 1985) in her November 2013 statement (submitted subsequent to her hearing in which she testified "May, June, I think"), the information she provided is insufficient for VA to attempt to locate corroborating sick bay or hospital reports.

The Board also notes, in addition, that there is no indication in the record that this incident may be associated with her diagnosed PTSD.  The medical opinions all link her PTSD to the alleged sexual assaults.  Moreover, she has never complained, whether to a medical provider or otherwise, that this incident is related to her current PTSD symptoms or any other psychiatric symptoms.  Even if this incident was corroborated, the evidence of record would not warrant obtaining a VA examination with respect to this incident because the McLendon standard for obtaining an examination with respect to this claimed stressor has not been met.  See McLendon v. Nicholson, 20 Vet. App. 79, 85-86 (2006) (discussing "low threshold" for examination but also the necessity of some "indication" that the in-service event "may be associated" with the current disability).

With respect to her testimony that she saw a man get hit by a car on base, there is simply not enough identifying information to provide any further assistance in corroborating that incident.  She indicates that, although she discussed the incident with the military police, she did not write out a report and they did not take any notes.  Her statement does not indicate whether she was aware of any injuries or, if so, the extent of those injuries.  She is "not sure" about when the incident happened, though she indicates it took place "around the Summer of 1986."  She has not provided any names or identifying information of any of the people involved or who witnessed the incident.  

Finally, her statement that she saw a group of contractors get electrocuted when a scaffold hit an electric cable in October 1997 indicates a post-service event.  Likewise, on the same stressor report, she indicates a "submariner...was killed by a cable snapping."  It is not clear from her statements if this was part of the October 1997 incident or a separate incident close in time or a separate incident from some other date.  In any case, while she does indicate the events took place on Point Loma Naval Base in San Diego, she provides no identifying information and, again, identifies the time of the event as post-service.  

In summary, the Veteran did not provide sufficient information about the newly reported stressors to permit VA to provide further assistance in attempting to corroborate the incident.  These stressors are each the sort of incident that requires corroboration by "other credible evidence" under controlling regulations.  38 C.F.R. § 3.304(f); Acevedo, 25 Vet. App. at 291.

With respect to behavioral changes, the Veteran's testimony that she requested to be transferred is not found to be new.  The Veteran's service personnel records and treatment records were reviewed when making the February 2004 rating decision.  These documents were not found to provide any markers or indicators that any traumatic event occurred during the Veteran's military service.  Additionally, the Veteran's performance scores went up, rather than deteriorated, while she was assigned to the USS McKee.  The Board has reviewed these documents again and reaches the same conclusion.  In any case, having been previously considered and rejected, additional statements to this same effect are not "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).    

The Board notes that the treatment records (including SSA records) newly associated with the claims file are, to the extent relevant, cumulative of the previous medical records which contained both diagnoses of PTSD and opinions linking those diagnoses to the Veteran's reports of in-service sexual assault.  Moreover, to the extent they contain new allegations by the Veteran, the recordation of the Veteran's statements by a medical professional do not make them competent medical evidence or constitute corroboration of the in-service incidents.  See, e.g., LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (lay statements "simply...recorded by a medical examiner" do not constitute "competent medical evidence").

In addition, the Board has reviewed the medical records and finds that they also do not contain additional information that permits VA to provide further assistance in corroborating the reported in-service events.  The statements in the treatment reports are sometimes inconsistent and, more to the point, lack additional details that would allow VA to locate lay witnesses or other corroborating evidence.  

The Veteran's claim was denied in February 2004 (and again more recently) because her in-service stressors could not be corroborated as required by controlling legal authority.  See, e.g., 38 C.F.R. § 3.304(f); Acevedo, 25 Vet. App. at 291.  Her more recent statements regarding the originally alleged stressor and regarding the newly alleged stressors provide insufficient detail regarding time, place, location, and/or other relevant facts to trigger VA's duty to assist.  She has not provided corroborating evidence, the corroboration she has alleged (e.g. deterioration in performance; injury to back as a result of being pushed down a ladder) are contradicted by her personnel records, and she has not provided sufficient information to warrant (or enable) further attempts by VA to corroborate the alleged in-service incidents.  Because the new evidence neither corroborates the in-service incidents nor triggers VA's duty to assist in locating additional, corroborating evidence, the new evidence is not material in that it does not raise a reasonable possibility of substantiating the Veteran's claim.

In making this finding, the Board reiterates that the issue is not that the Veteran's statements are inconsistent or not credible.  The Board presumes, as it must, that her statements are credible and true.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (VA must presume that newly submitted evidence is credible in the context of deciding to reopen).  However, the Board has determined, based on factual findings related to additional required elements of her claim, that the record fails to contain corroborating evidence (e.g. behavioral changes; lay witnesses) and the Veteran's statements do not contain sufficient information to trigger the duty to provide further assistance in locating or obtaining such corroborating evidence.

In making this finding, the Board notes that the Veteran was duly notified of both the need for corroborating evidence and of the type of information needed from her to locate or obtain such evidence.  Specifically, after the Veteran filed a request to reopen her PTSD claim, VA sent a November 2009 letter notifying her of the information needed to establish her claim.  The letter identified the types of information needed (including a request to "indicate the location and approximate time (a 2-month specific date range) of the stressful event(s) in question").  The letter also requested that the Veteran identify any relevant medical treatment records, identify any other possible sources of information such as police reports, and send any available supporting statements from lay witnesses (including close friends or relatives with whom she may have discussed the incident).  In June 2011, VA sent the Veteran another letter requesting additional information about her claimed stressors, including any information relating to incident reports, hospital reports, or other information that might corroborate her claims. 

In addition, the deficiencies in her claim, and the type of evidence necessary to substantiate it, were explained in the December 2009 rating decision as well as in subsequent communications such as the July 2010 and April 2013 statements of the case.

The criteria for reopening the Veteran's claim of entitlement to service connection for PTSD have not been met as the "new" evidence associated with the claims file since the February 2004 rating decision is not "material" in that it raises no reasonable possibility of substantiating the Veteran's claim, including by establishing or tending to establish the missing element or by triggering the duty to provide further assistance in establishing that element of her claim.  The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.

Accordingly, the request to reopen the claim of entitlement to service connection for PTSD is denied.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  When a Veteran seeks to reopen a previously denied claim, VA must examine the basis for a denial of a previously disallowed claim and provide the Veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 11-14 (2006).  As already discussed, this notice was provided to the Veteran in a November 2009 letter.  Accordingly, the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, personnel records, VA treatment records, statements from the Veteran, SSA records, and a VA examination report.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In November 2013, the Veteran had a hearing before the undersigned VLJ in which she provided testimony and argument on the issues currently on appeal.  The undersigned VLJ specifically addressed the legal criteria relevant to the Veteran's claims and asked questions as to incident reports, medical treatment, and the existence of any other evidence that would help the Veteran's claim.  The Veteran indicated she would provide additional information (as she did in a November 2013 statement) subsequent to the hearing and the VLJ kept the record open to permit that additional information to be submitted.  Neither the Appellant, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

With respect to VA examinations, the Veteran was provided relevant VA examinations in December 1998 and January 2004.  The examinations and opinions are adequate as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Veteran and her representative have not argued otherwise.  The Board notes that the January 2004 opinion is favorable and that the lack of a medical opinion is not at issue with respect to the issue being decided.

Also, the Board expressly acknowledges that it has the ability to request a VA examination for the purpose of determining whether a stressor is likely to have occurred, see 38 C.F.R. § 3.304(f).  The Board finds that the medical evidence of record, including the VA examinations and the medical records associated with the claims file, are sufficient on that issue and no further examinations or opinions are warranted and further medical evaluations would not assist in substantiating the missing elements of the Veteran's claim.

In conclusion, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The request to reopen the previously denied claim of entitlement to service connection for PTSD is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


